Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00681-CV

                       IN THE INTEREST OF O.L.R.M., Minor Child

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-10434
                         Honorable Antonia Arteaga, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s Order of Dismissal is
AFFRIMED.

       It is ORDERED that appellee recover its costs of appeal from appellant.

       SIGNED June 4, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice